DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 11/18/2021 has been entered.  Claims 1-8 & 11-19 are pending in the application.  Claims 7-8 & 11-19 are withdrawn.  Claims 9 & 10 are cancelled.
	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).
the plurality of first lobes arranged at an end of the first portion are arranged at a stagger angle relative to the plurality of second lobes arranged at an end of the second portion adjacent to the end of the first portion, the stagger angle being greater than zero AND the another plurality of first lobes is arranged at an end of the another first portion, and is aligned with the another plurality of second lobes arranged at an end of the another second portion adjacent to the send of the secondary first portion AND the first rotor and second rotor are in intermeshing engagement with each other, as claimed in Claim 1; none of the figures show the lobes of the first and second portions of the first rotor being staggered AND the lobes of the first and second portions of the second rotor being aligned
No new matter should be entered.

the 11/18/2021 drawings are not entered for the following reasons.
The drawings are not in compliance with 37 CFR 1.121(d) are required in this application because they fail to comply with the following §1.84 sections
§1.84(m): the shading, in each of the figures, makes it difficult to determine the structure of the claimed invention; please reference §1.84(m) as a guide for submitting drawings
§1.84(l): the line and text quality, in each of the figures, makes it difficult to determine the structure of the claimed invention and prevents satisfactory reproduction characteristics; please reference §1.84(l) as a guide for submitting drawings
At least Figures 7 & 8 contain new matter as described below
The offset alignment between lobes 56 and 58 in conjunction with aligned lobes 30 and 32 was not previously disclosed
For the same reasons as described in the 112(a) rejections below, Figures 7 & 8 are not enabled for operation, since lobes 30 and 56 would occupy the same volume, as described	

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views 
	
Specification
The disclosure is objected to because of the following informalities: since the 11/18/2021 drawings are NOT being entered, and each of the amendments in the 11/18/2021 are due to Applicant attempting to enter new Figures 7 & 8, each of the amendments in the 11/18/2021 specification should be deleted.
Appropriate correction is required.

Claim Objections
Claims 1-6 are objected to because of the following informalities:
Claim 1, Lines 32-35, the limitation “the another plurality of first lobes is arranged at an end of the another first portion, and is aligned with the another plurality of second lobes arranged at an end of the another second portion adjacent to the send of the secondary first portion” should read --the another plurality of first lobes is arranged at an end of the another first portion, and is aligned with the another plurality of second lobes arranged at an end of the another second portion adjacent to the end of the secondary first portion--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 1, applicant has failed to show possession of the claimed invention by omitting essential detail needed to understand what the invention is and how it works.  Applicant claims “the plurality of first lobes arranged at an end of the first portion are arranged at a stagger angle relative to the plurality of second lobes arranged at an end of the second portion adjacent to the end of the first portion, the stagger angle being greater than zero”, in Lines 11-14, AND “the another plurality of first lobes is arranged at an end of the another first portion, and is aligned with the another plurality of second lobes arranged at an end of the another second portion adjacent to the send of the secondary first portion”, in Lines 32-35, AND the “second rotor in intermeshing engagement with the first rotor”, in Line 16.  This raises questions to what applicant had possession of, in that neither the specification nor the drawings, or a combination 
Applicant elected Species I, which requires the plurality of first lobes and the plurality of second lobes to have a stagger angle greater than zero.  Since this feature is shown in instant application Figure 6, Figure 6 will be referenced --See also Examiner’s response to arguments below, referencing not entered instant application Figure 8--.  The first rotor is represented by Element 22 in Figure 6, or the rotor on the right.  The first plurality of lobes is shown with Element 30, and the second plurality of lobes is shown with Element 32.  The second rotor is represented by Element 24 in Figure 6, or the rotor on the left.  The secondary first plurality of lobes is shown with Element 56, and the second plurality of lobes is shown with Element 58.  To align the respective lobes (56/58) on the second rotor, one of the plurality of lobes (56/58) portions needs to be rotated, while the other remains in place.  Keeping 58 in place and rotating 
Since the application has not disclosed how the respective components are able to be aligned in the manner claimed without components overlapping the same physical volume; and since one of ordinary skill in the art would conclude the claimed invention is physically not possible, as disclosed, and renders the rotor system inoperable; sufficient written description has not been provided.

    PNG
    media_image1.png
    613
    814
    media_image1.png
    Greyscale

Instant Application Figure 6, Modified by Examiner

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As to Claim 1, the enablement requirement has not been met as evidenced by the following wands factor analysis, as outlined in MPEP 2164.01.  This analysis pertains particularly to the following limitations: “the plurality of first lobes arranged at an end of the first portion are arranged at a stagger angle relative to the plurality of second lobes arranged at an end of the second portion adjacent to the end of the first portion, the stagger angle being greater than zero”, in Lines 11-14, AND “the another plurality of first lobes is arranged at an end of the another first portion, and is aligned with the another plurality of second lobes arranged at an end of the another second portion adjacent to the send of the secondary first portion”, in Lines 32-35, AND the “second rotor in intermeshing engagement with the first rotor”, in Line 16.  
(A) The breadth of the claims
Claim 1 provides detailed descriptions of the claimed rotor system.  Lines 3-14 describe a first rotor containing two portions on a common first shaft.  Each portion contains a plurality of lobes, with the lobes on each portion staggered at an angle greater than zero.  Lines 16-22 describe a second rotor in intermeshing engagement with the first rotor.  The second rotor containing two secondary portions on a common second shaft.  Each portion of the second rotor contains a plurality of lobes.  Lines 32-35 describes the lobes on each portion of the second rotor being aligned with each other.  The detailed limitation descriptions provide a clear understanding of the intent of the limitations, which is essentially the lobes on the first rotor are staggered and the lobes on the second rotor are aligned and in intermeshing engagement with the lobes of the first rotor.

(B) The nature of the invention
Similar to above, the basic nature of the invention provides simple and well-known structural components that are generally used to provide two intermeshing rotors which, when rotated, can compress and pump a fluid.  Even though the defined components are well-known, the relationship between each of the defined components of the claimed rotor system defines a system which is inoperable due to the defined structural relationship between the claimed components, specifically in how the lobes of the respective portions of each of the two rotors are aligned.  One of ordinary skill in the art would recognize the stagger angle of the plurality of first lobes must be equal to the secondary plurality of first lobes for the rotors.  If the respective stagger angle for each of the plurality of lobes is different, the lobes from the plurality of first lobes and the lobes from the secondary plurality of first lobes would occupy the same volume within the intermeshing volume between the two pluralities of lobes.  Since two objects cannot occupy the same space, the rotor system, as disclosed, cannot operate when the respective stagger angle for each of the plurality of lobes is different.  Likewise, one of ordinary skill in the art would recognize the stagger angle of the plurality of second lobes must be equal to the secondary plurality of second lobes for the rotors to operate in conjunction with each other.  If the respective stagger angle for each of the plurality of lobes is different, the lobes from the plurality of second lobes and the lobes from the secondary plurality of second lobes would occupy the same volume within the intermeshing volume between the two pluralities of lobes.  Since two objects cannot occupy the same space, the rotor system, as disclosed, cannot operate when the respective stagger angle for each of the plurality of lobes is different.

(C) The state of the prior art
Since the claimed invention is not physically possible, as disclosed, previous examples are not prevalent in the prior art.  The prior art only teaches each of the lobes on the respective 

(D) The level of one of ordinary skill
One of ordinary skill in the art is generally either a well-educated or experienced person knowledgeable in mathematics, basic engineering principles, and fluid flow.  As stated above, one of ordinary skill in the art, using the reasons stated above, would conclude the claimed invention is not possible, since the claimed invention results in two components overlapping and occupying the same physical volume.

(E) The level of predictability in the art
One of ordinary skill in the art would conclude the claimed invention is not operable, since the manner in which the defined components interact with each other is very predictable.  Well-defined and well-known components are claimed, and one of ordinary skill in the art would be able to predict how they interact with each other, given a defined relationship, easily and with high accuracy.  Because of this, one of ordinary skill in the art would quickly predict the claimed invention is not operable.

(F) The amount of direction provided by the inventor
Even when using the instant application disclosure as a guide, one of ordinary skill in the art would not be able to determine how the claimed invention works, or be able to reconstruct the claimed invention, because the instant application only provides a short description on the claimed invention in Paragraph 0044, which states “Embodiments where at least one of the rotors 22, 24 has an aligned configuration may be particularly beneficial in a fluid machine 20 

(G) The existence of working examples
As stated above, previous examples are not prevalent in the prior art, since the claimed invention is not physically possible, as disclosed.  The prior art only teaches each of the lobes either being aligned or having a substantially equal stagger angle, since this is the only way the respective lobes are able to intermesh with each other in an operable manner.  Examples of each of the respective portions having a substantially equal stagger angle are shown in each of the previously cited references.  For substantially the same reasons there is no prior art, there also are no known working examples of the claimed invention.

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure
When considering each of the above reasons, one of ordinary skill in the art would require an excessive quantity of experimentation to make or use the invention.  Such excessive experimentation would only lead one of ordinary skill in the art to conclude the claimed invention is not physically possible, as disclosed, and, therefore, not operable, as claimed.  This is clearly undue when considering each of the wands factors, as described above.

**Due to the above 112(a), written description and enablement, rejections, examination of the claims is precluded.

Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not fully persuasive.
Regarding the 112(a) rejections, Applicant argues the amendments to Claim 1 overcome the previous rejections.  Applicant specifically states amended Claim 1 now recites “the first and second portions of the second rotor are rotatable independently from one another (Applicant 11/18/2021 Remarks, Page 8).”  Applicant further elaborates by stating “Because these pairs rotate independently from one another, inclusion of a stagger angle would not prevent intermeshing engagement between the pairs of first and second rotor portion (Applicant 11/18/2021 Remarks, Page 8).”  Examiner disagrees, and refers Applicant to instant application Figure 8, which was submitted by Applicant on 11/18/2021.  It should be noted none of, including Figure 8, the 11/18/2021 figures are entered for the reasons stated in the drawings section above.  As can be seen in Figure 8 below, Lobes 30 and 56 occupy the same volume.  One of ordinary skill in the art would come to this conclusion for the following reasons.  Since Lobe 32 and Lobe 30 are aligned with each other, Lobe 30 cannot be seen in the view provided in Figure 8.  As such, the outline of Lobe 32 is used for comparison with Lobe 56.  When looking where the lobes mesh, as shown in Figure 8 below, Lobe 32 overlaps with Lobe 56.  Since the outline of Lobe 32 is the equivalent of Lobe 30, one of ordinary skill in the art would conclude Lobe 30 overlaps with Lobe 56 in Figure 8.  As such, one of ordinary skill in the art would also conclude Lobes 30 and 56 occupy the same volume, as disclosed, regardless of whether or not the first --comprised of Lobes 56-- and second portions --comprised of Lobes 58-- are able to rotate independently from one another.  As such, the 112(a) - enablement and written description rejections are maintained.

    PNG
    media_image2.png
    620
    806
    media_image2.png
    Greyscale

Instant Application Figure 8 (Not Entered), Modified by Examiner

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID N BRANDT/Examiner, Art Unit 3746                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746